Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 9, replace “in contact an outer ear.” with --in contact with an outer ear.--
In claim 5, line 14, replace “in contact an outer ear.” with --in contact with an outer ear.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowed for the reasons indicated in Applicant’s remarks dated 2/23/2021.  Additionally, newly cited references Grand (CN103916806), Nomura (WO2010131360) and Kirszenblat et al. (U.S. Patent Application Publication No. 2018/0235540) teach a microphone inside an ear hole without blocking an ear canal, a wire having flexibility to hole the microphone, the wire formed to be deformable to fit a shape of front side of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/REGINA N HOLDER/Primary Examiner, Art Unit 2688